Citation Nr: 1143739	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-05 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left ankle condition. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 12, 1997, to November 20, 1997, and from January 27, 2003, to August 12, 2003.  The Veteran also served in United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision, which denied a claim for service connection for a left ankle condition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a left ankle condition.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

Specifically, the Veteran asserted in his February 2007 claim that he had ankle problems in high school and re-injured his ankles while he was in the service.  He claimed that he was given a waiver to avoid running, jumping, or marching for 15 days while in service.  The Veteran asserted that he has had pain in both of his ankles since that time.  More recently, it was asserted in the February 2008 VA Form 9 Appeal and the November 2011 Written Brief Presentation that the Veteran did not, in fact, break his ankle while in high school. 

In a November 2002 Report of Medical History, the Veteran marked "yes" with regard to having a broken bone or bones and wrote "ankle" next to the question.  He further indicated on this record that he had had a broken ankle.  On a March 4, 2003, individual sick slip, it was noted that the Veteran was restricted from running, jumping, and marching for 15 days.  In a July 22, 2003, service treatment record, the Veteran reported that he received medical care for a sprained ankle on April 1, 2003.  

The Board notes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Charles v. Principi, 16 Vet. App. 370 (2002), the United States Court of Appeals for Veterans Claims (Court) held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination.

In this case, as the Veteran's service treatment records reflect that he reported spraining his ankle in service, and he has reported that he has had pain in his ankle since his active duty service, an observation that he is competent to make, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current left ankle disability of any kind, and, if so, whether this current left ankle disability was caused or aggravated by his active duty service.  Colvin.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination for his claimed left ankle condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed left ankle condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current left ankle disability of any kind.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current left ankle disability was caused or aggravated by his active duty service.  In rendering any opinion, the examiner should specifically determine whether the Veteran had a pre-existing left ankle condition prior to any period of active duty service.  If so, the examiner should provide a specific opinion as to whether any pre-existing left ankle condition permanently increased in severity as a result of his active duty service, and if so, whether such increase was beyond the natural progress of the disease.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

2. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the statement of the case (SOC) was issued.  If the benefit sought on appeal remains denied, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


